ORDER
This matter having been duly presented pursuant to Rule 1:20-10(b), following a granting of a motion for discipline by consent (DRB 16-133) of FRANCIS P. CROTTY of FRANKLIN LAKES, who was admitted to the bar of this State in 1975;
And the District IIA Ethics Committee and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent violated RPC 1.3 (failure to act with due diligence and promptness in representing a client), RPC 1.4(b)(failure to keep a client reasonably informed about the status of a matter and to promptly comply with reasonable requests for information), RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 3.3(a)(l)(making a false statement of material fact or law to a tribunal, RPC 3.3(a)(5)(failure to disclose to the tribunal a material fact knowing that the omission is reasonably certain to mislead the tribunal), RPC 5.5(a)(l)(practic-ing law in a jurisdiction where doing so violates the regulation of the legal profession in that jurisdiction), RPC 7.1(a)(l)(a lawyer shall not make false or misleading communications about the lawyer, the lawyer’s services, or any matter in which the lawyer *51has or seeks a professional involvement), RPC 7.5(a)(a lawyer shall not use a firm name, letterhead, or other professional designation that violates RPC 7.1), and RPC 8.4(e)(eonduet involving dishonesty, deceit, or misrepresentation);
And the parties having agreed that respondent’s conduct violated RPC 1.3, RPC 1.4(b), RPC 1.4(c), RPC 3.3(a)(1), RPC 3.3(a)(6), RPC 5.5(a)(1), RPC 7.1(a)(1), RPC 7.5.(a), and RPC 8.4(c), and that said conduct warrants a censure or lesser discipline;
And the Disciplinary Review Board having determined that a censure is the appropriate discipline for respondent’s unethical conduct and having granted the motion for discipline by consent in District Docket No. IIA-2015-0016E;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
It is ORDERED that FRANCIS P. CROTTY of FRANKLIN LAKES is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.